Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant was injured while employed as a day laborer in the construction of a hard road by the State of Illinois near Morton, Illinois. The injury was sustained on Sept. 9th, 1924. It seemed that claimant was working in due course of employment behind a cement shed when the cement shed started sliding and the claimant was caught under the slide and about two cars of cement were piled on and around him. He was taken to a doctor’s office and it was found that the left leg was broken above and below the knee, the left hip dislocated, the right arm cut above the elbow and the face cut and scratched. It would appear that claimant suffered a very serious injury, however this case must be considered under the Workmen’s Compensation Act of the State of Illinois. It appears that all the hospital expenses of the claimant were assumed or paid by the State of Illinois. The Attorney General comes and contends that the measure of damages would he based on fifty per' cent of the permanent loss of the limb in connection with the average daily wages which he was receiving at the time of the injury. It is the opinion of the court that the Attorney General’s contention is according to the precedent of this court. It is therefore considered that claim be allowed and this court recommends that this claimant be allowed the sum of Nine Hundred Thirteen and 43/100 Dollars.